Green and Fallon, JJ. (dissenting).
We respectfully dissent. "An insurer must defend whenever the four corners of the *897complaint suggest—or the insurer has actual knowledge of facts establishing—a reasonable possibility of coverage (Fitzpatrick v American Honda Motor Co., 78 NY2d 61, 66-67; Seaboard Sur. Co. v Gillette Co., 64 NY2d 304, 311-312)” (Continental Cas. Co. v Rapid-American Corp., 80 NY2d 640, 648). Further, an insurer will not be relieved of its duty to defend unless it demonstrates that "the allegations of the complaint cast that pleading solely and entirely within the policy exclusions, and, further, that the allegations, in toto, are subject to no other interpretation” (International Paper Co. v Continental Cas. Co., 35 NY2d 322, 325; see, Seaboard Sur. Co. v Gillette Co., supra, at 311-312).
Applying those well-established principles, we conclude that defendants Merchants Mutual Insurance Company and Utica Mutual Insurance Company must defend Frontier Insulation Contractors, Inc. (Frontier) in the underlying actions. Although some of the underlying complaints seek to impose liability on Frontier as a manufacturer, seller or distributor of asbestos products, the terms of the policies at issue establish the insurers’ knowledge that Frontier was in the business of installing insulation (see, Fitpatrick v American Honda Motor Co., supra). The underlying complaints further allege that the injuries of the plaintiffs resulted from their exposure to asbestos. The "products hazard” exclusion applies to that exposure and the resulting asbestos-related injuries only if the exposure occurred after Frontier relinquished physical possession of the asbestos. The exclusion does not apply, however, if the plaintiffs were exposed to asbestos during the course of Frontier’s installation operations. Because the plaintiffs’ exposure could have occurred in a variety of ways, only some of which are potentially excluded from coverage, the insurers may not be relieved of their obligation to provide a defense to Frontier by virtue of the "products hazard” provisions in their policies (see, Continental Cas. Co. v Rapid-American Corp., supra, at 654-655). (Appeals from Judgment of Supreme Court, Erie County, Notaro, J.—Declaratory Judgment.) Present—Denman, P. J., Green, Doerr, Balio and Fallon, JJ.